ROBERTS’; Justice
(dissefitihgj.
A jurisdictional -question has been raised by petitioner in which, he ■ contends that *166the power' to investigate constitutional circuit .judges is vested exclusively in the Legislature. This is an important question, never before decided by this court.
T see no reason to delay such decision until January of 1957, and -for that reason, dissent from that portion of the order which postpones the decision of the main question; However, if the jurisdictional question is to be delayed, it is my opinion that all proceedings should be likewise delayed until the main question can be decided.